UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1288



LUCITA O. MATTHEWS,

                                            Plaintiff - Appellant,

          versus


JOHN H. BROWN, individually and in his offi-
cial capacity as Sheriff of Carroll County;
CHARLES F. FOWLER, individually and in his
official capacity as Chief Deputy Sheriff of
Carroll County; JOHN W. STULTZ, individually
and in his official capacity as Deputy Sheriff
of Carroll County and in his former official
capacity as Warden of Carroll County Detention
Center; EARL STEVEN TURVIN, individually and
in his official capacity as a Deputy Sheriff
of Carroll County and in his former official
capacity as Warden of the Carroll County De-
tention Center; MARK L. PEREGOY, individually
and in his official capacity as a Deputy Sher-
iff of Carroll County; THE SHERIFF'S DEPART-
MENT OF CARROLL COUNTY,

                                           Defendants - Appellees,


MARYLAND COMMISSION ON HUMAN RELATIONS,

                                                        Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
305-L)
Submitted:   May 11, 2000                     Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lucita O. Matthews, Appellant Pro Se. Kathy Marie Britton-Bracey,
Assistant County Attorney, Towson, Maryland; Richard Timothy
Colaresi, Bowie, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Lucita O. Matthews appeals the district court’s orders:   (1)

granting her motion to reopen the case, granting the Defendants’

motions to dismiss, and denying her motion for default judgment;

and (2) denying her subsequent motion for reconsideration. We have

reviewed the record and the district court’s opinions and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Matthews v. Maryland Comm’n on Human Rela-

tions, No. CA-95-305-L (D. Md. Feb. 16 & Mar. 9, 2000).   We grant

the Defendants’ motion to strike Matthews’ positive disclosure

statement because we find it was improperly filed pursuant to Fed.

R. Civ. P. 26.1 and 4th Cir. R. 26.1.   We also grant the unopposed

motion to dismiss the Maryland Commission on Human Relations as a

party to this lawsuit.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  3